Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 12/09/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the at least one osmotically active compounds" in lines 1, 2.  There is insufficient antecedent basis for this limitation in the claim. The applicant has amended claim 1 to recite “at least one second osmotically active compound”. For examination purposes, the Office will interpret "the at least one osmotically active compounds"  to mean “the least one second osmotically active compound”.
Allowable Subject Matter
s 4, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 recites wherein the polymeric electrolyte forms an interpenetrating network with the water-insoluble 
hydrophilic polymer forming the hydrogel.  Claim 14 recites wherein the salt or salts is/are dispersed within the stem with a concentration gradient so that a higher concentration of the salt or salts is/are present on the stem surface than in the stem center. 
The Office agrees the art of record fail to teach or suggest this feature.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 4,480,642 (Stoy et al.) in view of U.S. Patent Publication Number 2004/0143180 (Zhong et al.)
Regarding claims 1, 6 Stoy et al. discloses as shown in Figure 5, a cervical dilator comprising: a stem (stem 1, see col. 2, lines 40-45) comprising a partly or fully dehydrated hydrogel comprising a water-insoluble osmotically active synthetic hydrophilic polymer (carboxylates, polyurethane, see col. 4, lines 
Stoy fails to disclose at least one second osmotically active compound, dispersed within the hydrogel causing a second osmotic dehydration, wherein the cervical dilator is configured to cause osmotic withdrawal of water from tissue using the first and second osmotic dehydrations; and the at least one second osmotically active compound is selected from: a water-soluble polymeric electrolyte, which is a polymer with pendant substituents selected from the group consisting of a carboxylate group, a salt of the carboxylate group, a sulfate group, a salt of the sulfate group, a phosphate group, a salt of the phosphate group, a sulfonic acid group, and a salt of the sulfonic acid group; or a non-toxic water-soluble salt comprising a monovalent cation selected from the group consisting of sodium, potassium, lithium, an ammonium and an organic amine cation, and an anion selected from the group consisting of chloride, bromide, a sulphate, a phosphate, a thiocyanate and an acetate anion, or a mixture of non-toxic water-soluble salts.
Zhong et al., from a related field of endeavor teaches a similar hydrogel used for the same purpose of causing a dehydration, which includes at least one second osmotically active compound, dispersed within the hydrogel causing a second osmotic dehydration, wherein the device is configured to cause osmotic withdrawal of water from tissue using the first and second osmotic dehydrations, the at least one second osmotically active compound is selected from: a water-soluble polymeric electrolyte, which is a polymer with pendant substituents selected from the group consisting of a carboxylate group, a salt of the carboxylate group, a sulfate group, a salt of the sulfate group, a phosphate group, a salt of the phosphate group, a sulfonic acid group, and a salt of the sulfonic acid group; or a non-toxic water-soluble salt comprising a monovalent cation selected from the group consisting of sodium, potassium, lithium, an ammonium and an organic amine cation, and an anion selected from the group consisting of chloride, bromide, a sulphate, a phosphate, a thiocyanate and an acetate anion, or a mixture of non-toxic water-soluble salts, wherein the at least one osmotically active compound includes a non-toxic water-soluble salt or a mixture of non-toxic water-soluble salts, wherein the non-toxic water-soluble salt comprises a 

Regarding claim 18,  Stoy et al. discloses wherein the partly or fully dehydrated hydrogel stem is capable of radial expansion by more than 200% of its dehydrated diameter while its axial dimension change is from about +25% to about -25% of its dehydrated length under the same conditions.  See col. 3, lines 58-62 and Table I.

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 4,480,642 (Stoy et al.) in view of U.S. Patent Publication Number 2004/0143180 (Zhong et al.) as applied to claims 1 and 6 above, and further in view of U.S. Patent Publication Number 2013/0231693 (Edgren et al.)
Regarding claim 2, Stoy et al. in view of Zhong discloses wherein at least one of the at least one osmotically active compounds is a polymeric electrolyte (Nacl, see paragraph [0062] of Zhong), but fails to disclose wherein at least one of the at least one osmotically active compounds is a polymeric electrolyte present in a concentration from about 1%-wt to about 60%-wt, preferably from about 5%-wt to about 40%-wt based on the dehydrated hydrogel stem. 
Edgren, from a related field of endeavor teaches a similar hydrogel, where the hydrogel includes an osmotically active compound present in a concentration from about 1%-wt to about 60%-wt, for the purpose of further driving expansion of hydrogel. see paragraph [0157].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention modify the dilator disclosed by Sto in view of Zhong to have the osmotically active compound polymeric electrolyte present in a concentration from about 1%-wt to about 60%-wt, preferably from about 5%-wt to about 40%-wt based on the dehydrated hydrogel stem in order to further drive the expansion of the dilator.
Regarding claim 11, Stoy et al. fails to disclose wherein the salt or salts are present in a concentration in a range from about 3%-wt. to 60%-wt., based on the weight of the hydrogel.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention modify the dilator disclosed by Sto in view of Zhong such that the salt or salts are present in a concentration in a range from about 3%-wt. to 60%-wt., based on the weight of the hydrogel  in order to further drive the expansion of the dilator.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 4,480,642 (Stoy et al.) in view of U.S. Patent Publication Number 2004/0143180  (Zhong et al, U.S. Patent Publication Number 2013/0231693 (Edgren et al.) as applied to claim 2 above, and further in view of U.S. Patent Publication Number 2006/0040864 (Ameri et al.)
Regarding claim 3, Stoy fails to disclose wherein the polymeric electrolyte comprises a polymer with pendant substituents selected from the group consisting of a carboxylate group, a salt of the carboxylate group, a sulfate group, a salt of the sulfate group, a phosphate group, a salt of the phosphate group, a sulfonic acid group, and a salt of the sulfonic acid group.
Ameri, from a related field of endeavor teaches a similar hydrogel with a polymeric electrolyte polymer  selected from the group consisting of a carboxylate group, a salt of the carboxylate group, a sulfate group, a salt of the sulfate group, a phosphate group, a salt of the phosphate group, a sulfonic acid group, and a salt of the sulfonic acid group. See paragraph [0075].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention modify the dilator disclosed by Sto in view of Zhong by substituting the polymeric electrolyte comprises a polymer disclosed by Sto in view of Zhong for the one disclosed by Ameri because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007). 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 4,480,642 (Stoy et al.) in view of U.S. Patent Publication Number 2004/0143180 (Zhong et al.) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2003/0212416 (Cinelli et al.)
	Regarding claim 15, Stoy fails to disclose wherein the hydrogel contains from about 3%-wt. to 25%-wt. of a non-toxic plasticizer, based on the weight of the hydrogel, wherein the plasticizer comprises at least one of the compounds selected from the group consisting of glycerol, glycerol monoacetate, glycerol diacetate, glycerol formate, glycolic acid, 1,2 propylene glycol, dimethylsulfoxide (DMSO) and water.
Cinelli et al., from a related field of endeavor teaches a similar hydrogel, wherein the hydrogel contains from about 3%-wt. to 25%-wt. of a non-toxic plasticizer, based on the weight of the hydrogel, wherein the plasticizer comprises at least one of the compounds selected from the group consisting of glycerol, glycerol monoacetate, glycerol diacetate, glycerol formate, glycolic acid, 1,2 propylene glycol, dimethylsulfoxide (DMSO) and water, for the purpose of making the hydrogel softer and more flexible. See paragraph [0014].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include either the water or glycerol in the amounts recited in the claim in the hydrogel disclosed by Stoy in order to make the hydrogel softer and more flexible.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 4,480,642 (Stoy et al.) in view of U.S. Patent Publication Number 2004/0143180 (Zhong et al.), as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2015/0051585 (Bardach et al.) and U.S. Patent Publication Number 2005/0043696 (Schmidt et al.)
Regarding claim 19, Stoy fails to disclose wherein the hydrogel comprises an acrylic copolymer comprising pendant nitrile and carboxylate groups, wherein the copolymer is optionally a product of partial hydrolysis and/or amino lysis of polyacrylonitrile (PAN) and optionally wherein the pendant nitrile groups are organized into crystalline domains detectable by X-ray diffraction.
 Bardach, from the same field of endeavor teaches a similar hydrogel that includes a pendant nitrile. See paragraph [0046].
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Schmidt, from the same field of endeavor teaches a similar hydrogel that includes carboxylate groups. See paragraph [0063].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the hydrogel disclosed by Stoy by substituting some of the material of the hydrogel disclosed by Stoy, for the pendant carboxylate groups disclosed by Schmidt. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 11, 14-16, 18-19 on pages 8-10 have been considered but are largely moot in view of the new grounds of rejection.
While the Zhong reference is similar to the one previously applied, the grounds of rejection are completely different making the majority of the applicant’s remarks moot.  In particular, the Office agrees that Stoy et al. does not disclose the second osmotic compound, and the Office considers carboxylates, polyurethane as the water-insoluble osmotically active synthetic hydrophilic polymer. This is different from the previous rejection.
Furthermore Zhong’s disclosure in paragraph [0062] is not addressed by the applicant.  The Office will address the arguments that are still relevant.  The applicant argues Zhong does not teach a device similar to the dilator disclosed by Stoy.  In response, the Office respectfully disagrees. Zhong discloses a similar hydrogel with the same water-insoluble osmotically active synthetic hydrophilic polymer (carboxylates, see paragraph [0015]) capable of radial expansion due to absorption of water from a bodily fluid used for the same purpose of absorb water. While Zhong doesn’t explicitly mention expansion, it does disclose the hydrogel swells; see paragraph [0062] which is a form of expansion.
The applicant argues Zhong fails to disclose a first and second osmotic dehydration. In response, the Office respectfully disagrees. Zhong discloses the second osmotically active compound promotes 
Furthermore, Zhong discloses a hydrogel with the same water-insoluble osmotically active synthetic hydrophilic polymer and at least one second osmotically active compound which the applicant describes in their own specification as capable of performing this function.  It is unclear to the Office why the materials disclosed by Zhong would not produce the same first and second hydrations, when the applicant describes the same materials perform the first and second hydrations.
Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. See In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771